Case 1:19-cv-00557-SEB-MJD Document 69 Filed 07/14/20 Page 1 of 15 PageID #: 236




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 ADAM BELL, et al.,                       )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )         No. 1:19-cv-00557-SEB-MJD
                                          )
                                          )
 SHERIFF, HENRY COUNTY,                   )
 INDIANA, et al.,                         )
                                          )
              Defendants.                 )



                   Stipulation to Enter into Private Settlement Agreement
                     Following Notice to the Class and Fairness Hearing

       The parties, in person and by their counsel, stipulate and agree as follows:

                               I.     The history of the case

       1.     This action was filed on February 5, 2019 and sought declaratory and

 injunctive relief against the defendants on behalf of Adam Bell and a putative class that

 he sought to represent pursuant to Rule 23(a) and (b)(2) of the Federal Rules of Civil

 Procedure.

       2.     The complaint alleged that the conditions of the Henry County Jail violated

 the 14th Amendment of the United States Constitution as applied to pretrial detainees

 and the 8th Amendment of the United States Constitution as applied to convicted

 persons.


                                              [1]
Case 1:19-cv-00557-SEB-MJD Document 69 Filed 07/14/20 Page 2 of 15 PageID #: 237




        3.     On June 25, 2019, the Court issued its Order Granting Motion to Certify

 Class. (Dkt. 40). The Court certified the following class, with Adam Bell as class

 representative, pursuant to Rule 23(a) and (b)(2) of the Federal Rules of Civil Procedure:

               all persons currently confined, or who will in the future be
               confined, in the Henry County Jail.

        4.     The defendants deny Mr. Bell’s allegations and also deny that conditions in

 the Henry County Jail have violated or currently violate constitutional norms.

        5.     The parties wish to settle this litigation and the disputes between them and

 therefore enter this stipulation.

        6.     Mr. Bell and the class understand and acknowledge that the defendants’

 entry into this private settlement agreement is not, and shall not be construed as, an

 admission of liability and imposes no liability on the defendants or any of their agents,

 employees, officers, or other persons for any violation of law, constitutional or otherwise.

        7.     Insofar as Mr. Bell has sought relief under 42 U.S.C. § 1983 for violations of

 the United States Constitution, this litigation is subject to the Prison Litigation Reform

 Act, 18 U.S.C. § 3626, et seq. The PLRA imposes certain requirements on judicially

 sanctioned agreements made in litigation such as this but provides that the parties may

 enter into private agreements which are exempted from the requirements of the Act. 18

 U.S.C. § 3626(c). However, such agreements are not subject to enforcement under federal

 law other than through potential reinstatement of the proceedings, although they are


                                             [2]
Case 1:19-cv-00557-SEB-MJD Document 69 Filed 07/14/20 Page 3 of 15 PageID #: 238




 enforceable under state law as breaches of contract. Id.

        8.     Because this case has been certified as a class action, the Court must

 determine, pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, whether the

 parties’ agreement is a fair, reasonable, and adequate resolution of this matter. Although

 this private settlement agreement has been agreed to by the defendants and Mr. Bell, it is

 not effective until after: (a) notice is given to the class; (b) the Court conducts the hearing

 required by Rule 23(e); and (c) the Court determines that the settlement is fair, reasonable,

 and adequate. The date of the Court’s determination, if it makes such determination, is

 referred to hereafter as “the effective date.”

        9.     Accordingly, the defendants and Mr. Bell understand and acknowledge

 that this private settlement agreement is contingent on the Court finding that it is fair,

 reasonable, and adequate. They further understand and acknowledge that if the Court

 finds that it is not fair, reasonable, and adequate, their agreements herein are void, and

 this document will not impose any obligations on either party.

        10.    If the Court finds that the proposed settlement is fair, reasonable, and

 adequate consistent with the requirements of Rule 23(e), this document is deemed a

 private settlement agreement under the PLRA.

        11.    This agreement is supported by good and valuable consideration, including

 but not limited to, the following. Mr. Bell, on his own behalf and as representative of the

 class, agrees that he will not seek a permanent injunction or final judgment in this case.


                                               [3]
Case 1:19-cv-00557-SEB-MJD Document 69 Filed 07/14/20 Page 4 of 15 PageID #: 239




 The defendants agree that they will implement the substantive terms of the Private

 Settlement Agreement as set out below.

                                  II.    Substantive terms

        12.    The parties agree that due to its size, linear construction, age, and other

 factors, the Henry County Jail (the “existing Jail”) needs to be replaced.

        13.    Accordingly, the parties have set out below a “long-term agreement”

 providing for the replacement of the existing Jail and a “short-term agreement” for the

 operation of the existing Jail during the construction of the new facility.

                                              A. Long-term agreement

        14.    The defendants agree to construct a new Henry County Jail facility (the

 “new Jail”). This will be done at the earliest opportunity as further set out below.

        15.    Henry County has selected as the site for the new Jail the following

 property: approximately 6.589 acres more or less near Van Nuys Road and County Road

 200 North in Henry County near the existing New Castle Correctional Facility

        16.    On April 24, 2020, this property was quitclaimed to the Henry County

 Commissioners by the Indiana Finance Authority on behalf of the State of Indiana is

 conditioned on Henry County using this property for a public-safety project. In the event

 that the project is not substantially completed or is demonstrably abandoned within two

 years of April 24, 2020, the property will revert back to the Indiana Finance Authority.

        17.    The Henry County Commissioners have hired S2 Architects, LLC, dba


                                              [4]
Case 1:19-cv-00557-SEB-MJD Document 69 Filed 07/14/20 Page 5 of 15 PageID #: 240




 Elevatus Architectural Limited Liability Company, from Fort Wayne, Indiana, that will

 serve as architects for construction of the new Jail.

        18.    The Henry County Commissioners have hired Weigand Construction, from

 Fort Wayne, Indiana, that will act as the construction manager for the new Jail.

        19.    Construction of the new Jail will proceed according to the following

 anticipated schedule:

        a.     The site will be fully surveyed, and all necessary soil borings
               completed by August 1, 2020. This will be referred to in the
               remaining subparagraphs below as the “initial target date.”

        b.     Construction documents will be completed within 90 days
               from the initial target date.

        c.     Construction will commence within six months of the initial
               target date.

        d.     Construction will be completed within seventeen (17) months
               of commencement of construction and the new Jail will be
               ready for occupancy within 30 days after that date.

 The parties recognize that the COVID-19 pandemic and other unforeseen circumstances

 could impact the above schedule. They thus agree that the above schedule is not

 immutable and that events could occur that would necessitate its modification and

 extension. If modifications or extensions become necessary, the defendants will notify

 Mr. Bell’s counsel at the earliest opportunity.

        20.    The parties agree that the new Jail should have sufficient staff to ensure the

 health and safety of detainees to the greatest extent possible. At an appropriate time


                                              [5]
Case 1:19-cv-00557-SEB-MJD Document 69 Filed 07/14/20 Page 6 of 15 PageID #: 241




 before the new Jail is opened, the defendants will obtain a written staffing analysis

 prepared by a person with the necessary expertise who uses accepted correctional

 standards in his or her analysis. Within 14 days of receiving the written staffing analysis,

 the defendants will provide Mr. Bell’s counsel a copy of the same. The defendants shall

 endeavor to employ the staff numbers recommended in the staffing analysis. In the event

 they believe that they will not be able to have the recommended staffing numbers on the

 personnel table and hired within six months of the opening of the new Jail they shall

 provide to Mr. Bell’s counsel a proposed schedule for funding and hiring any additional

 positions.

        21.    The new Jail will not house any detainees1 until such time as an Indiana

 State Jail Commander tours it and approves the physical structure’s readiness for

 occupancy.

                                 B.      Short-term agreement

        22.    Mr. Bell and the class members recognize that before the new Jail is opened,

 the existing Jail will be utilized. The parties thus agree that:

        i.    POPULATION

        23.    In an effort to maintain the existing Jail’s population below 105, the Henry

 County Sheriff will, as necessary, house Henry County detainees in alternate facilities,


 1
        The term “detainee” as used herein is defined as any individual subject to
 detention regardless of that person’s status as an arrestee, pretrial detainee, or sentenced
 and convicted prisoner.
                                               [6]
Case 1:19-cv-00557-SEB-MJD Document 69 Filed 07/14/20 Page 7 of 15 PageID #: 242




 including but not limited to the existing Jail Annex and out-of-county facilities. This

 paragraph shall not require the Sheriff to disregard or violate orders issued by the Henry

 County judiciary.

        24.    When the population of the existing Jail reaches 105, the Sheriff or his

 designee shall have 24 hours to notify the following persons of that fact: (a) all Henry

 County judges with criminal jurisdiction; (b) the Henry County Prosecutor; (c) the

 president of the Henry County Commissioners; (d) the president of the Henry County

 Council; and (e) Mr. Bell’s counsel. The parties agree that said notice may be provided

 electronically, such as by E-mail.

        25.    Together with the notice to the Henry County judges referenced in

 paragraph 24 above, the Sheriff or his designee shall also ask the judges to release a

 sufficient number of detainees to reduce the Jail’s population to 104 or less. The parties

 understand that that the decision to release any detainee is solely within the discretion of

 the Henry County judiciary.

        26.    The existing Jail’s holding cells and drunk tanks shall not be used solely to

 maintain the existing Jail’s population below 105. For the avoidance of confusion, this

 means that detainees should not be held in the existing Jail’s holding cells and drunk

 tanks for more than 24 hours absent an emergency or other good cause. This paragraph

 shall not require the Sheriff to disregard detainee health and safety. For purposes of this

 paragraph “good cause” is defined as: (a) a circumstance particular to the detainee so that


                                             [7]
Case 1:19-cv-00557-SEB-MJD Document 69 Filed 07/14/20 Page 8 of 15 PageID #: 243




 it is in his or her best interest to continue to be housed in this area; or (b) the best interests

 of the facility as a whole

        27.     Detainees will be housed in the existing Jail’s indoor recreation area only if

 no permanent bed is available and a determination is made that the detainee cannot be

 housed in the existing Jail Annex or transferred to an out-of-county facility. For the

 avoidance of confusion, this means that detainees should not be housed in the existing

 Jail’s indoor recreation area for more than 72 hours absent an emergency or other good

 cause. This paragraph shall not require the Sheriff to disregard detainee health and

 safety. For the purposes of this paragraph “good cause” is defined as: (a) a circumstance

 particular to the detainee so that it is in his or her best interest to continue to be housed

 in this area or (b) the best interests of the facility as a whole.

        28.     Detainees who cannot be assigned a permanent bed in the existing Jail

 (other than detainees holding cells and drunk tanks) shall be provided a mattress and a

 portable bed upon which to place their mattress (often referred to as a “boat”).

        29.     If the indoor recreation area is used to house detainees, detainees may

 request restroom access at any time. In the absence of an emergency, requested restroom

 access will be provided in 15 minutes or less. Jail staff shall also offer restroom access to

 detainees housed in the indoor recreation area at least once every 60 minutes in

 connection with the visual check performed per 210 IAC 3-1-14(a)(1).

        30.     Any detainee housed in the indoor recreation area, may request a shower


                                                [8]
Case 1:19-cv-00557-SEB-MJD Document 69 Filed 07/14/20 Page 9 of 15 PageID #: 244




 at any time. The request will be satisfied as soon as possible, but no later than within 8

 hours.

          31.    Mr. Bell’s counsel will be provided a daily report stating the population of

 the existing Jail and the Jail Annex. The population will be surveyed each day at

 approximately the same time of day. The time will be chosen by defendants. The report

 may be provided to Mr. Bell’s counsel electronically, such as by E-mail.

          ii.    RECREATION

           32.   The parties agree that all detainees housed in the existing Jail will be offered

 at least three hours of recreation a week in either the outdoor or indoor recreation areas

 within the existing Jail. These recreation opportunities will be documented, and the

 documentation will be supplied to Mr. Bell’s counsel upon request, but not more

 frequently than monthly.

          iii.   SUPERVISION

          33.    During the pendency of this agreement jail staff shall conduct a visual

 check, not including observation by a monitoring device, of each cell block at least once

 every 60 minutes, which checks may be conducted on an irregular schedule and shall be

 documented.

                                            C. Staffing

 34.      The parties agree that a 2013 analysis of the staffing needs of the Henry County

 Jail was prepared by Al Bennett. Within 30 days of the effective date of this agreement


                                                [9]
Case 1:19-cv-00557-SEB-MJD Document 69 Filed 07/14/20 Page 10 of 15 PageID #: 245




  they shall determine whether there is a need to update the analysis and, if so, it will be

  done at the earliest opportunity and the results provided to plaintiff’s counsel. Any

  update will be performed by a person with the necessary expertise who uses accepted

  correctional standards in his or her analysis. Because of funding and other constraints, it

  is impossible for Henry County to add new jail officer positions in 2020. However, Henry

  County agrees to take reasonable steps to attempt to fund additional positions beginning

  in 2021 to ensure, to the greatest extent possible, that detainee health and safety is

  protected.

                     D.     Reporting requirements and further expert visits

         35.    The parties agree that the defendants will file a progress report with the

  Court summarizing relevant developments every 90 days. The first report will be filed

  no later than 90 days after the effective date of the Private Settlement Agreement and will

  include information from that 90-day period. After the first report, each subsequent

  report will only focus on the prior 90-day period. Each report will include at least:

         a.     A summary of the current state of development/construction
                of the new Jail.

         b.     The population of the existing Jail on the date of the report.

         c.     The current staffing of the existing- Jail, including the number
                of full-time and part-time employees, and any positions that
                have been allocated, but are unfilled.

         d.     The number of days in the preceding three months that the
                population in the existing Jail exceeded 105 persons.


                                              [10]
Case 1:19-cv-00557-SEB-MJD Document 69 Filed 07/14/20 Page 11 of 15 PageID #: 246




          e.    The opportunities for exercise in the indoor or outdoor
                recreation areas, by cell block, offered to detainees, including
                whether the recreation was offered in the outdoor or indoor
                recreation areas.

          f.    A summary of all documented reports of detainee violence,
                including violence perpetrated on detainees and jail staff.

                                III.   Attorney’s fees and costs

         36.    The defendants deny that Mr. Bell and the class members are prevailing

  parties as defined by 42 U.S.C. § 1988. The defendants also deny that Mr. Bell is otherwise

  entitled to recover attorney’s fees or costs from the defendants under any federal or state

  statute or legal theory. However, in the interest of resolving this litigation, and subject

  to notice to the class and approval by the Court as required by Federal Rule of Civil

  Procedure 23, defendants agree to pay Mr. Bell’s attorney’s fees and costs in the total

  amount of $20,000.

         37.    This document shall be inadmissible as evidence of Mr. Bell’s entitlement

  to attorney’s fees or costs accrued prior to the effective date of this private settlement

  agreement under 42 U.S.C. § 1988, a private attorney general theory, or any other federal

  or state statute or legal theory.

         38.    Absent a future agreement by the parties otherwise, Mr. Bell agrees that he

  is not entitled to attorney’s fees and costs incurred after the effective date of this private

  settlement agreement unless if he demonstrates an entitlement under 42 U.S.C.§ 1988.

  However, Mr. Bell agrees that if the defendants comply with and do not breach the terms


                                               [11]
Case 1:19-cv-00557-SEB-MJD Document 69 Filed 07/14/20 Page 12 of 15 PageID #: 247




  agreed herein, he waives any claim of an entitlement to attorneys’ fees and costs incurred

  after the effective date of this private settlement agreement.

                                  IV.     Notice to the class

         39.    The parties acknowledge that Rule 23(e) of the Federal Rules of Civil

  Procedure requires that before a class action is dismissed or compromised notice must be

  given to all class members prior to approval of any settlement.

         40.    Attached hereto is a proposed class notice prepared by Mr. Bell’s counsel

  and agreed to by the parties.

         41.    The parties agree that the notice, if approved by the Court, will be provided

  to the class by: (a) hand delivery of the notice by jail officers to each detainee in the

  existing Jail on an agreed upon date; and (b) posting a copy of the notice in a prominent

  place in each living area of the existing Jail for 30 days. For purposes of subsection (a),

  Mr. Bell’s counsel agrees to provide the defendants with a sufficient number of pre-

  printed notices for distribution to the detainees.

         42.    Following the 30-day-notice period specified above, counsel for Mr. Bell

  will report to the court and to the defendants as to the comments received by class

  members and will make further recommendations as to whether, in his estimation, the

  Private Settlement Agreement is an adequate and fair resolution of this matter pursuant

  to Rule 23(e) of the Federal Rules of Civil Procedure.




                                              [12]
Case 1:19-cv-00557-SEB-MJD Document 69 Filed 07/14/20 Page 13 of 15 PageID #: 248




         43.    Mr. Bell’s counsel now believes that this private settlement agreement is a

  just and equitable resolution of the current contested matters in this cause but wishes to

  hear from the class before giving his final opinion as to this matter.

                                 V.      Further proceedings

         44.    As specified, the parties intend this document to be a private settlement

  agreement resolving all the contested issues in this cause. After its effective date, all

  parties reserve the right to seek a further hearing before the Court if deemed appropriate.

         45.    Absent an emergency, the parties agree that if any of them determine the

  need for a further hearing before the Court, their counsel will communicate that fact to

  the other’s counsel at least 10 days before making any court filing.

         46.    The parties agree that absent an order from the Court or a subsequent

  written agreement by the parties, this private settlement agreement, if deemed to be fair,

  reasonable and adequate and allowed by the Court to go into effect, should remain in

  effect until 30 days after the new Jail is occupied, at which time the case should be

  dismissed

         47.    The parties agree that such dismissal should be with prejudice as to this

  action only, preventing this action from being revived by Mr. Bell and any class member.

  The parties agree, however, that nothing precludes a future action for injunctive and

  declaratory relief brought after this time by a detainee at the new Jail.

                        VI.    Parties’ Further Requests of the Court


                                              [13]
Case 1:19-cv-00557-SEB-MJD Document 69 Filed 07/14/20 Page 14 of 15 PageID #: 249
Case 1:19-cv-00557-SEB-MJD Document 69 Filed 07/14/20 Page 15 of 15 PageID #: 250




        Pamela G. Schneeman
                                          /s/ Joel E. Harvey
